

115 S1188 IS: Lifespan Respite Care Reauthorization Act of 2017
U.S. Senate
2017-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1188IN THE SENATE OF THE UNITED STATESMay 18, 2017Ms. Collins (for herself and Ms. Baldwin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend title XXIX of the Public Health Service Act to reauthorize the program under such title
			 relating to lifespan respite care.
	
 1.Short titleThis Act may be cited as the Lifespan Respite Care Reauthorization Act of 2017. 2.FindingsCongress finds the following:
 (1)There are an estimated 43,000,000 family caregivers nationwide that provide care for loved ones with chronic, disabling health conditions across the lifespan.
 (2)The economic value of uncompensated family caregiving to the United States economy was estimated at $470,000,000,000 in 2013, more than total Medicaid spending of $449,000,000,000, including both Federal and State contributions for medical and long-term care in the same year.
 (3)While caring for the aging population remains a growing concern, more than half of care recipients are under age 75, and almost one-third are under age 50.
 (4)Respite provides temporary relief to caregivers from the ongoing responsibility of caring for individuals of all ages with special needs.
 (5)Respite care is one of the most commonly requested caregiver support services. (6)Respite has been shown to provide family caregivers with the relief necessary to maintain their own health, balance work and family, bolster family stability, keep marriages intact, and avoid or delay more costly nursing home or foster care placements.
 (7)Delaying nursing home, institutional, or foster care placement of just one individual for several months can save Medicaid, child welfare, or other government programs tens of thousands of dollars.
 (8)The Lifespan Respite Care Act of 2006 (Public Law 109–442) was originally enacted to improve the delivery and quality of respite care services available to families across all age and disability groups by establishing coordinated lifespan respite systems.
 (9)Thirty-five States and the District of Columbia have received grants under the Lifespan Respite Care Act of 2006 to improve the availability and quality of respite services across the lifespan.
 (10)For the Nation’s wounded servicemembers and veterans with traumatic brain injuries and other conditions, respite systems could be an integral lifeline for families in their new roles as lifelong family caregivers.
 (11)The Department of Veterans Affairs and Congress have both acknowledged the unique challenges facing caregivers of returning servicemembers and veterans, as well as the need for increased caregiver services.
 (12)The increased utilization of, and costs to, long-term care systems requires the continued development of coordinated family support services like lifespan respite care.
			3.Reauthorization of lifespan respite care program
 (a)Data collection and reportingSection 2904 of the Public Health Service Act (42 U.S.C. 290ii–3) is amended to read as follows:  2904.Data collection and reportingEach eligible State agency awarded a grant or cooperative agreement under section 2902 shall collect, maintain, and report such data and records at such times, in such form, and in such manner as the Secretary may require to enable the Secretary—
 (1)to monitor State administration of programs and activities funded pursuant to such grant or cooperative agreement; and
 (2)to evaluate, and to compare effectiveness on a State-by-State basis, of programs and activities funded pursuant to section 2902..
 (b)FundingSection 2905 of the Public Health Service Act (42 U.S.C. 300ii–4) is amended by striking to carry out this title and all that follows and inserting to carry out this title, $15,000,000 for each of fiscal years 2018 through 2022..